       Case 1:21-cv-00502 ECF No. 1, PageID.1 Filed 06/15/21 Page 1 of 49




                           UNITED STATES DISTRICT COURT FOR
                            WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION




RENEE CARLSON and                   )                        1:21-cv-502
                                                   Case No.: ___________________
GREGORY CARLSON,                    )
                                    )
Plaintiffs,                         )              COMPLAINT
                                    )
v.                                  )
                                    )
                                    )
DAVOL, INC., C.R. BARD,             )              JURY TRIAL DEMANDED
INC., ETHICON, INC. AND             )
JOHNSON & JOHNSON,                  )
                                    )
Defendants.                         )
____________________________________)

                                           COMPLAINT

       Plaintiffs, Renee Carlson and Gregory Carlson (hereinafter “Plaintiffs”), by and through

their undersigned counsel, bring this Complaint for damages against Ethicon, Inc. (“Ethicon”),

and Johnson & Johnson (“J&J”), (collectively “Ethicon Defendants”) and C.R. Bard, Inc.

(“Bard”) and Davol, Inc. (“Davol”), (collectively “Bard Defendants”) and, in support thereof,

state the following:

       1.      This is a medical device tort action brought on behalf of the above-named

Plaintiffs arising out of the failure of Defendants’ hernia mesh product, the Ethicon Prolene

Hernia System (“PHS”) and the Bard 3D Max (“3D Max”) (collectively known as “Mesh

Products”). As a result, Plaintiffs have suffered permanent injuries and significant pain and

suffering, emotional distress, lost wages and earning capacity, and diminished quality of life.
       Case 1:21-cv-00502 ECF No. 1, PageID.2 Filed 06/15/21 Page 2 of 49




Plaintiffs respectfully seek damages in excess of $75,000 for all damages to which they may be

legally entitled.

                                  STATEMENT OF PARTIES

        2.      At all material times Plaintiffs have been citizens and residents of Lowell,

Michigan and the United States.

        3.      Davol, Inc. (“Davol”) is incorporated in Delaware, with its principal place of

business in Rhode Island. Davol is a medical device company involved in the research,

development, testing, manufacture, production, marketing, promotion and/or sale of medical

devices. Such devices include hernia meshes composed of                small pore, heavyweight

polypropylene such as the 3D Max. Davol has its principal place of business in the State of

Rhode Island.       It manufactures the 3D Max mesh device and is located at 100 Crossings

Boulevard, Warwick, Rhode Island.        Davol has a registered agent in Rhode Island at CT

Corporation System, 450 Veterans Memorial Parkway, Suite 7A, East Providence, Rhode Island.

Davol focuses its business on products in key surgical specialties, including hernia repair,

hemostasis, orthopedics, and laparoscopy.

        4.      Defendant C. R. BARD INC. (hereinafter “BARD”) is a corporation that is

incorporated under the laws of the State of New Jersey. Bard’s principal place of business is

located at 730 Central Avenue, Murray Hill, New Jersey, 07974. It is the corporate

parent/stockholder of Davol and participates in the manufacture and distribution of the 3D Max.

It also manufactures and supplies Davol with material that forms part of the 3D Max Bard. At all

times relevant, Bard did substantial and continuous business in the State of Michigan.

        5.      Bard was at all times relevant responsible for the actions of Davol, and exercised

control over Davol’s functions specific to the oversight of and compliance with applicable safety



                                                 2
       Case 1:21-cv-00502 ECF No. 1, PageID.3 Filed 06/15/21 Page 3 of 49




standards relating to and including 3D Max sold in the United States. In such capacity, Bard

committed or allowed to be committed tortious and wrongful acts, including the violation of

numerous safety standards relating to device manufacturing, quality assurance/control, and

conformance with design and manufacturing specifications.              Bard’s misfeasance and

malfeasance caused Plaintiffs to suffer injury and damages

       6.      Defendant Johnson & Johnson (“J&J”) is a corporation incorporated under the

laws of New Jersey with its principal place of business located at One Johnson & Johnson Plaza,

New Brunswick, New Jersey. All acts and omissions of J&J as described herein were done by

its agents, servants, employees, and/or owners, acting in the course and scope of their respective

agencies, services, employments, and/or ownership. J&J is a manufacturer of medical devices,

diagnostics and consumer products related to healthcare, health, beauty products, and medical

devices. J&J’s misfeasance and malfeasance caused Plaintiff to suffer injury and damages.

       7.      Defendant J&J organizes its subsidiary businesses into individual Business Units,

which coordinate the development, manufacture, testing, marketing, promoting, training,

distribution, and sale of J&J products, including its hernia repair mesh devices such as the

Proceed at issue here. The corporate structure of J&J contains three sectors: (1) medical devices

and diagnostics; (2) pharmaceutical; and (3) consumer.

       8.      Within the medical devices and diagnostic sector are “Business Units” as well,

including the “Ethicon Franchise”.       J&J charged the Ethicon Franchise with the design,

development, promotion, marketing, testing, training, distribution and sale of the Proceed, the

hernia repair device that was implanted in Plaintiff.




                                                 3
       Case 1:21-cv-00502 ECF No. 1, PageID.4 Filed 06/15/21 Page 4 of 49




       9.       Gary Pruden, the Company Group Chairman and Worldwide Franchise Chairman

for the Ethicon Franchise, is a J&J employee. The companies comprising the Ethicon Franchise

are thus controlled by Defendant J&J, and include Defendant Ethicon, Inc.

       10.      Defendant Ethicon, Inc. (“Ethicon”) is a corporation incorporated under the laws

of New Jersey with its principal place of business in Sommerville, New Jersey. It is a wholly

owned subsidiary of Defendant J&J. All acts and omissions of Ethicon as described herein were

done by its agents, servants, employees, and/or owners, acting in the course and scope of their

respective agencies, services, employments, and/or ownership. Ethicon is a medical device

company involved in the research, development, testing, manufacture, production, marketing,

promotion and/or sale of medical devices, including the PHS, which is an Ethicon Multi-Layered

Hernia Mesh.      Ethicon’s secondary corporate headquarters is located in Cincinnati, Ohio.

Ethicon’s misfeasance and malfeasance caused Plaintiff Renee Carlson to suffer injury and

damages.

       11.      “C.R. Bard” and “Davol” are collectively hereinafter referred to as the “Bard

Defendants”.

       12.      “J&J” and “Ethicon” are collectively hereinafter referred to as the “Ethicon

Defendants”.

       13.      C.R. Bard, Davol, J&J, and Ethicon are hereinafter collectively referred to as

“Defendants”.

       14.      Defendants are individually, jointly and severally liable to Plaintiffs for damages

suffered by Plaintiffs arising from the Defendants’ design, manufacture, marketing, labeling,

distribution, sale and placement of its defective Mesh Products at issue in the instant suit,

effectuated directly and indirectly through their respective agents, servants, employees and/or




                                                 4
       Case 1:21-cv-00502 ECF No. 1, PageID.5 Filed 06/15/21 Page 5 of 49




owners, all acting within the course and scope of their representative agencies, services,

employments and/or ownership.

       15.     Defendants are vicariously liable for the acts and/or omissions of their employees

and/or agents who were at all times relevant hereto acting on behalf of Defendants and within the

scope of their employment or agency with Defendants.

                                 VENUE AND JURISDICTION

       16.     At all material times, Plaintiffs have been citizens and residents of Lowell,

Michigan and the United States.

       17.     This Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C. §

1332(a) based on complete diversity of citizenship between Plaintiffs and all Defendants. The

amount in controversy exceeds $75,000.00.

       18.     This Court has personal jurisdiction over each of the Defendants pursuant to the

Michigan Long-Arm Statute, Mich. Comp. Laws § 600.715. Defendants transact business within

the State of Michigan, and contracted to sell and supply their Mesh Products in the State of

Michigan.    Defendants employ sales representatives in the State of Michigan to sell their

products throughout the State, including the Mesh Products similar to those implanted in Plaintiff

Renee Carlson in the State of Michigan. Defendants’ tortious acts and omissions in the State of

Michigan caused injury to Plaintiff Renee Carlson.

       19.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because the events or

omissions giving rise to Plaintiffs’ claims occurred in this district.

       20.     Venue is proper in this Court pursuant to 28 U.S.C. § 1332 by virtue of the fact

that (a) a substantial part of the events or omissions giving rise to the claims occurred in this

District and (b) Defendants’ products are sold to and consumed by individuals in the State of



                                                   5
        Case 1:21-cv-00502 ECF No. 1, PageID.6 Filed 06/15/21 Page 6 of 49




Michigan, thereby subjecting Defendants to personal jurisdiction in this action and making them

all “residents” of this judicial District.

        21.     Defendants have purposefully engaged in Michigan in the business of developing,

manufacturing, publishing information, marketing, distributing, promoting and/or selling, either

directly or indirectly, through third parties or other related entities, medical devices including the

Mesh Products, for which they derived significant and regular income. Defendants have

conducted, and continue to conduct, substantial business in the State of Michigan and in this

District; distribute the Mesh Products in this District; receive substantial compensation and

profits from sales of Mesh Products in this District; and make material omissions and

misrepresentations and breaches of warranties in this District, so as to subject them to personal

jurisdiction in this District.

                                             3D MAX FACTS


        66.     The 3D Max was designed and is manufactured and distributed by Bard and its

subsidiary, Davol, who owns the patent on the device that was inserted into Plaintiff Renee

Carlson’s body.

        67.     Defendants designed, manufactured and distributed the 3D Max that was inserted

into Plaintiff Renee Carlson’s body.

        68.     Defendants, through its agents, servants, and employees, participated in the

manufacture and delivery of the 3D Max that was inserted into Renee Carlson’s body.

        69.     Defendants sought and obtained Federal Drug Administration (hereinafter

“FDA”) clearance to market their hernia mesh devices, including the 3D Max, under Section

510(k) of the Medical Device Amendment to the Food, Drug and Cosmetics Act. Section 510(k)

provides for marketing of a medical device if the device is deemed “substantially equivalent” to



                                                  6
       Case 1:21-cv-00502 ECF No. 1, PageID.7 Filed 06/15/21 Page 7 of 49




other predicate devices marketed prior to May 28, 1976. No clinical testing or clinical study is

required to gain FDA clearance under this process. Upon information and belief, no formal

review of safety or efficacy was ever conducted for the hernia mesh devices, including the 3D

Max.

       70.     3D Max is a small pore, heavyweight polypropylene, three-dimensional concave

mesh marketed by Defendants as a mesh to be used in repairing hernias and to provide extra

reinforcement to the hernia defect.

       71.     Defendants’ 3D Max product contains heavyweight polypropylene.             Despite

claims that this material is inert, a substantial body of scientific evidence shows that this mesh

material is biologically incompatible with human tissue and promotes an immune response in a

large subset of the population receiving these products.       This immune response promotes

degradation of the polypropylene mesh, as well as the surrounding tissue, and can contribute to

the formation of severe adverse reactions to the mesh.

       72.     Defendants’ statements made to the FDA regarding these devices inadequately

relied on predicate devices and not clinical testing or other design verification testing. These

statements induced her implanting surgeon and Plaintiff Renee Carlson into relying upon

Defendants’ judgment.

       73.     3D Max is designed, indicated, and utilized for permanent implantation in the

human body in the groin area.

       74.     Upon information and belief, Defendants’ numerous suppliers, of various forms

of polypropylene, cautioned all users in their United States Material Safety Data Sheet

(“MSDS”) that the polypropylene was not to be used for medical applications involving




                                                7
           Case 1:21-cv-00502 ECF No. 1, PageID.8 Filed 06/15/21 Page 8 of 49




permanent implantation in the human body or permanent contact with internal body fluids or

tissues.

           75.   Defendants failed to warn or notify doctors, regulatory agencies, and consumers

of the severe and life-threatening risks associated with polypropylene.

           76.   The polypropylene used in the manufacture the 3D Max, which was implanted

into Plaintiff Renee Carlson, is not suited for implantation into the human body due to its small

pore size and weave, high volume of material utilized, selection of polypropylene resin, and

other design features. These design aspects lead to adverse tissue reactions in the body, which

directly lead to complications.

           77.   The 3D Max is comprised of heavyweight, small pore polypropylene, which

increases inflammation, foreign body response, and subsequent complications.

           78.   The 3D Max implanted in Plaintiff Renee Carlson was designed, manufactured,

sold and distributed by Defendants to be used by surgeons for hernia repair surgeries and was

further represented by Defendants to be an appropriate, cost-effective and suitable product for

such purpose.

           79.   Defendants knew or should have known that the Hernia Mesh Devices

implanted in the groin will be subject to movement and bending. Polypropylene in the groin

has a higher likelihood of folding and bunching, and the scar fills the spaces between the folds.

The phenomenon was termed a “meshoma” because the mesh forms a tumor-like mass.

           80.   A malfunction of this device can lead to nerve damage and chronic pain as well as

other chronic and debilitating conditions.

           81.   Upon information and belief, Defendants were and are aware of the defects in the

manufacture and design of the 3D Max and chose, and continue to choose, not to issue a recall of




                                                 8
       Case 1:21-cv-00502 ECF No. 1, PageID.9 Filed 06/15/21 Page 9 of 49




these products, including the 3D Max implanted in the Plaintiff Renee Carlson, in the face of a

high degree of complication and failure rates.

       82.     Plaintiff Renee Carlson has suffered and will continue to suffer physical pain as

well as mental anguish and emotional distress.

       83.     Plaintiff Renee Carlson has also incurred substantial medical bills and has

suffered loss of other monies due to the defective hernia patch that was implanted in his body.

       84.     Plaintiff Renee Carlson also requires further medical treatment, including likely

need for future surgeries.

                             PROLENE HERNIA SYSTEM FACTS

       41.     Defendant J&J is a corporation incorporated under the laws of New Jersey with

its principal place of business located at One Johnson & Johnson Plaza, New Brunswick, New

Jersey. J&J charged the Ethicon Franchise with the design, development, promotion, marketing,

testing, training, distribution and sale of the Prolene Hernia System.

       42.     Defendant Ethicon is a corporation incorporated under the laws of New Jersey

with its principal place of business in Sommerville, New Jersey. It is a wholly owned subsidiary

of Defendant J&J. Ethicon is a medical device company involved in the research, development,

testing, manufacture, production, marketing, promotion and/or sale of medical devices, including

the Prolene Hernia System.

       43.     The PHS was designed, manufactured and distributed by Defendants, who own

the patent on this devices that was inserted into Plaintiff Renee Carlson’s body.

       44.     Defendants designed, manufactured and distributed the PHS that was inserted into

Plaintiff Renee Carlson’s body.

       45.     Defendants, through its agents, servants, and employees, participated in the



                                                 9
        Case 1:21-cv-00502 ECF No. 1, PageID.10 Filed 06/15/21 Page 10 of 49




manufacture and delivery of the PHS that was inserted into Plaintiff Renee Carlson’s body.

         46.   At all relevant times, Defendants held themselves out to the public as being

knowledgeable, skilled and experienced in the design, manufacture, production, assembly,

distribution and sale of medical devices used for hernia repair, including the polypropylene PHS

at issue.

         47.   Prolene Hernia System did not undergo premarket approval, but instead received

510(k) clearance on or about September 20, 1997. The Prolene Hernia System was initially

approved for the intended use of repairing “indirect and direct inguinal hernia defects.”

However, in the Instructions for Use for the Prolene Hernia System, Defendants market the

Prolene Hernia System as “indicated for the repair of inguinal (direct & indirect) and abdominal

wall hernia defects.”

         48.   Prolene Hernia System has a unique design, which incorporates two distinct

layers of polypropylene connected by a central polypropylene tube. This design is not used in

any other hernia repair product sold in the United States.

         49.   Although Defendants represented and warranted the multi-layer polypropylene

design to prevent or minimize hernia recurrence and chronic pain, the design did not do so.

Instead, the multi-layer polypropylene mesh occupied two inguinal compartments instead of one,

increasing the intense inflammatory and chronic foreign body response, which resulted in mesh

stiffening, mesh hardening, mesh contracture, mesh deformation, mesh migration, granulomatous

and/or fibrotic tissue, increased foreign body sensation, and increased chronic and debilitating

pain.

         50.   When an implanted Prolene Hernia System fails, the complications are harder to

treat. Further, its eventual explantation results in large amounts of tissue loss due to the Prolene




                                                 10
      Case 1:21-cv-00502 ECF No. 1, PageID.11 Filed 06/15/21 Page 11 of 49




Hernia System’s occupying of two inguinal compartments.

       51.     The polypropylene mesh material for the Ethicon Multi-Layered Hernia Mesh,

used in the Prolene Hernia System, is unreasonably susceptible to in vivo oxidative degradation.

Such degradation causes or exacerbates excessive inflammation and adverse foreign body

reaction, leading to shrinkage, scarification, pain, and mesh deformation.

       52.     In 2018, the HerniaSurge Group published International Guidelines for Groin

Hernia Management. The Guidelines were endorsed by the European Hernia Society, Americas

Hernia Society, Asia Pacific Hernia Society, Afro Middle East Hernia Society, Australasian

Hernia Society, International Endo Hernia Society, and European Associated for Endoscopic

Surgery and Other Interventional Techniques. The HerniaSurge Group’s Guidelines note the

following: “three dimensional implants (plug-and-patch and bilayer) are not recommended

because of the excessive use of foreign material, the need to enter both the anterior and posterior

planes and the additional cost.

       53.     Before placing Ethicon Multi-Layered Hernia Mesh, or any hernia repair device

using it, on the market, Defendants were required to adequately test their product and mitigate its

risks, including any design element which could cause the following: render the device

ineffective, weaken the structural integrity of the device, prevent safe treatment when

complications arise, increase complications, or increase or prolong inflammation after

implantation. Such complications can result in an increase in adhesion formation, mesh

shrinkage, mesh deformation, pain, organ complications, hernia recurrence, and/or the need for

early surgical revision in patients/consumers.

       54.     Defendants designed, manufactured, promoted, marketed and sold Ethicon Multi-

Layered Hernia Mesh, despite their long-standing knowledge that their material and design




                                                 11
      Case 1:21-cv-00502 ECF No. 1, PageID.12 Filed 06/15/21 Page 12 of 49




would cause dense adhesions, chronic pain, mesh shrinkage, mesh deformation, foreign body

sensation, organ complications, and hernia recurrence. Further, Defendants knew that treating

such complications when they inevitably arose would result in even greater complications and a

larger defect.

       55.       Defendants marketed Ethicon Multi-Layered Hernia Mesh, such as the Prolene

Hernia System at issue here, to health care professionals, hospitals, and group purchasing

organizations (GPOs).

       56.       Defendants had the ability to inform the above purchasers of developing problems

or defects related to those products through varied communications, such as e-mails, letters,

recalls, warnings in product inserts, and/or through product representatives who communicate,

interact and work with surgeons, but failed to do so.

       57.       The multiple layers of Ethicon Multi-Layered Hernia Mesh increase the intensity

and duration of the inflammatory response in Defendants’ hernia repair devices, including their

Prolene Hernia System. That response in turn increases dense adhesion formation from

underlying structures and organs to the product, resulting in mesh contracture, mesh

deformation, nerve entrapment, nerve damage, chronic pain, foreign body sensation, foreign

body reaction, organ and tissue damage, hernia recurrence and more.

       58.       The Prolene Hernia System IFU has a section for adverse reactions, which list

“Potential adverse reactions are those typically associated with surgically implantable

materials…” The polypropylene of the Prolene Hernia System carries many potential adverse

reactions, such as a life-long inflammatory response that other surgically implantable materials

do not present. Additionally, the multiple layers of the Prolene Hernia System further increase

the inflammatory response and rate of infection, adhesion formation, chronic pain, seroma




                                                12
      Case 1:21-cv-00502 ECF No. 1, PageID.13 Filed 06/15/21 Page 13 of 49




formation, fistula formation, hematomas, mesh contracture, nerve entrapment, nerve damage,

hernia recurrence, mesh migration, bowel complications, foreign body response, extrusion, and

other additional injuries.

       59.     There is not a contraindication section in the Prolene Hernia System IFU.

       60.     Defendants never performed any clinical trials and/or studies before marketing

Ethicon Multi-Layered Hernia Mesh, including the Prolene Hernia System.

       61.     Defendants did not fully and/or adequately test these new, multi-layered hernia

mesh devices, one of which—the Prolene Hernia System—was implanted in Plaintiff Renee

Carlson.

       62.     Reassurances of device safety were made through direct promotional contact by

Defendants’ sales representatives and distributors, through word-of-mouth from their

physician/technical consultants, and/or through industry-targeted promotional materials.

       63.     Despite these reassurances, the defective design and manufacture of the Ethicon

Multi-Layered Hernia Mesh, including Defendants’ Prolene Hernia System, continued to elicit

post-implant severe and chronic inflammatory responses. Such responses resulted in mesh

contracture, mesh deformation, nerve damage, chronic pain, foreign body sensation, adhesion,

seroma and fistula formation, organ injuries, hernia recurrence, infections, erosion, extrusion,

and additional complications.

       64.     From the time Defendants first began selling Ethicon Multi-Layered Hernia Mesh

in the U.S. through the present, their product labeling and product data have failed to contain

adequate information, instructions, and warnings concerning the following: implantation of the

mesh, explantation of the mesh, propensity of the mesh to massively shrink and change shape,

the increased duration and intensity of inflammation, and the elevated rate of adhesions, organ




                                               13
      Case 1:21-cv-00502 ECF No. 1, PageID.14 Filed 06/15/21 Page 14 of 49




complications, chronic and debilitating pain, foreign body sensation, hernia recurrence, nerve

entrapment, nerve damage, seroma, hematoma and fistula formation, erosion, extrusion,

infection, and other injuries occurring at a higher rate than other surgically implanted devices.




                                 FACTS COMMON TO ALL COUNTS

       65.     Plaintiffs are citizens and residents of Lowell, Michigan and the United States.

       66.     Defendant Davol is a corporation that is incorporated under the laws of the State

of Delaware.    Davol has its principal place of business in the State of Rhode Island.             It

manufactures the Composix and is located at 100 Crossings Boulevard, Warwick, Rhode Island.

Davol focuses its business on products in key surgical specialties, including hernia repair,

hemostasis, orthopedics, and laparoscopy.

       67.     Defendant Bard is a corporation that is incorporated under the laws of the State of

New Jersey. It is the corporate parent/stockholder of Davol and participates in the manufacture

and distribution of the 3D Max. It also manufactures and supplies Davol with material that forms

part of the 3D Max.

       68.     Defendant J&J is a corporation incorporated under the laws of New Jersey with

its principal place of business located at One Johnson & Johnson Plaza, New Brunswick, New

Jersey. J&J charged the Ethicon Franchise with the design, development, promotion, marketing,

testing, training, distribution and sale of the PHS.

       69.     Defendant Ethicon is a corporation incorporated under the laws of New Jersey

with its principal place of business in Sommerville, New Jersey. It is a wholly owned subsidiary

of Defendant J&J. Ethicon is a medical device company involved in the research, development,




                                                  14
        Case 1:21-cv-00502 ECF No. 1, PageID.15 Filed 06/15/21 Page 15 of 49




testing, manufacture, production, marketing, promotion and/or sale of medical devices, including

the PHS.

         70.     Upon information and belief, at all relevant times, Defendants transacted,

solicited, and conducted business in the State of Michigan and derived substantial revenue from

such business.

         71.     The Mesh Products were designed, manufactured and distributed by Defendants

who own the patent on their respective devices that were inserted into Plaintiff Renee Carlson’s

body.

         72.     Defendants designed, manufactured and distributed the Mesh Products that were

inserted into Plaintiff Renee Carlson’s body.

         73.     Defendants, through its agents, servants, and employees, participated in the

manufacture and delivery of the Mesh Products that were inserted into Plaintiff Renee Carlson’s

body.

         74.     At all relevant times, Defendants held themselves out to the public as being

knowledgeable, skilled and experienced in the design, manufacture, production, assembly,

distribution and sale of medical devices used for hernia repair, including the polypropylene Mesh

Products at issue.

         75.     Defendants had the requisite knowledge, skill and expertise to know that

implanted devices, such as polypropylene mesh, must be chemically inert, non-carcinogenic, and

able to withstand mechanical stress. Implanted devices, such as polypropylene mesh, must also

not be physically modified by tissue fluids, not allow tissue infiltration, not incite an

inflammatory or foreign body cell reaction, and not produce allergic reactions.




                                                15
      Case 1:21-cv-00502 ECF No. 1, PageID.16 Filed 06/15/21 Page 16 of 49




        76.        Polypropylene is not biologically inert in the human body, as it is known to

expand as well as shrink, and can cause serious injury to patients, significantly impacting their

quality of life.

        77.        Moreover, it is well known within the scientific and medical community that the

polypropylene used for surgical treatment begins to degrade after implantation in the human

body, which can lead to infection and irritation, and result in serious pain as the body tries to rid

itself of the foreign material.

        78.        Scientific literature regarding the safety and effectiveness of these devices

suggests that polypropylene mesh repair does not improve symptomatic results or quality of life

over traditional non-mesh repair.

        79.        Defendants were fully aware of the dangers the defective products they were

placing into the stream of commerce posed to their customers, specifically the polypropylene

Mesh Products, which have been shown to pose an unreasonable risk of human body

inflammation, granuloma formation, foreign body reaction, excessive scar tissue formation and

long-term complications.

        80.        Despite the abundance of scientific and medical information available relating to

the dangerous properties and serious risks of the Mesh Products, Defendants deliberately ignored

these dangers and aggressively promoted the Mesh Products polypropylene mesh to healthcare

providers and/or directly to consumers.

        81.        Defendants expressly warranted that the polypropylene Mesh Products were safe

and fit for use by consumers, that they were of merchantable quality, and they were adequately

tested and fit for its intended use, even though they were not safe and had numerous side effects,

many of which Defendants did not accurately warn about.




                                                   16
      Case 1:21-cv-00502 ECF No. 1, PageID.17 Filed 06/15/21 Page 17 of 49




       82.     The Mesh Products, with their unusual design, were nothing more than marketing

ploys to capture the revenue stream from the lucrative hernia mesh market.

       83.     Defendants designed, developed, manufactured, assembled, distributed, tested,

marketed, promoted and/or sold to the public, including Plaintiff Renee Carlson, for profit, the at

issue polypropylene Mesh Products in a defective condition such that the polypropylene Mesh

Products failed and had to be surgically removed after numerous complications arose.

       84.     The Mesh Products that were implanted in Plaintiff Renee Carlson were designed,

manufactured, sold and distributed by Defendants to be used by surgeons for hernia repair

surgeries and were further represented by Defendants to be an appropriate, cost-effective and

suitable products for such purpose.

       85.     The polypropylene mesh used in the manufacture of the Mesh Products, which

were implanted into Plaintiff Renee Carlson, are unreasonably dangerous, defective, and

negligently designed in the following ways:

               (a)    The weave of the mesh produces very small interstices which

       allow bacteria to enter and hide from the host defenses designed to eliminate

       them. The bacteria can secrete an encasing slime (biofilm) which further serves to

       protect them from destruction by white blood cells and macrophages.

               (b)    Polypropylene is impure: there is no such thing as pure

       polypropylene (PP). PP contains about 15 additional compounds which are

       leached from the PP and are toxic to tissue which enhances the inflammatory

       reaction and the intensity of fibrosis.

               (c)    Mesh was shown to be not inert in 2003 with flaking and fissuring

       demonstrated by scanning electron microscopy which leads to degradation and



                                                 17
Case 1:21-cv-00502 ECF No. 1, PageID.18 Filed 06/15/21 Page 18 of 49




 release of toxic compounds. This enhances the inflammatory and fibrotic

 reactions.

        (d)     With loss of PP due to degradation, the surface area is greatly

 increased, thus providing greater areas for bacterial adherence and more elution of

 toxic compounds from the PP, and also the freed toxic PP itself, all of which

 increases the inflammatory reaction and intensity of fibrosis.

        (e)     By 1998 polypropylene mesh was known to shrink 30-50%.

        (f)     Heat begins the process of degradation.

        (g)     Predominate infection/inflammation was noted at least in 2007 in

 explanted samples.

        (h)     Allergic reactions occur with polypropylene after implantation.

        (i)     Polypropylene is subject to oxidation by acids produced during the

 inflammatory reaction which caused degradation and loss of compliance.

        (j)     Mesh porosity is important for tissue ingrowth, with low porosity

 decreasing tissue incorporation. Porosity also affects the inflammatory and

 fibrotic reaction. With mechanical stress the porosity of the pores is decreased.

        (k)     Observation of mesh under the scanning electron microscope

 reveals that very small interstices exist between the mesh fibrils, which are too

 small for a macrophage to enter to destroy incubating bacteria. Some bacteria are

 capable of degrading polypropylene.

        (l)     Polypropylene is known to depolymerize, cross-link, undergo

 oxidative degradation by free radicals, and stress crack after implantation in the

 human body.




                                          18
     Case 1:21-cv-00502 ECF No. 1, PageID.19 Filed 06/15/21 Page 19 of 49




               (m)    Polypropylene migrates to lymph nodes when there is a foreign

       body giant cell reaction.

               (n)    The large surface area promotes wicking of fluids and bacteria and

       is a "bacterial super highway" which provides a safe haven for bacteria.

               (o)    Common complications associated with PP include restriction of

       abdominal wall mobility and local wound disturbances. Often failures of PP

       include persistent and active inflammatory processes, irregular or low formation

       of scar tissue and unsatisfying integration of the mesh in the regenerative tissue

       area.

               (p)    Klosterhalfen published a series of 623 explanted mesh samples

       removed for pain, infection and recurrence. There are also reports of mesh

       migration and erosion into the sigmoid colon. Reduced mobility of the abdominal

       wall has also been found. Moreover, the rate of chronic pain after mesh hernia

       repair ranges from 4-40%. Thus, Defendants should have been aware of these

       issues with polypropylene.

       86.     A malfunction of the devices can lead to chronic pain, nerve entrapment and

nerve damage as well as other chronic and debilitating conditions.

       87.     Upon information and belief Defendants failed to comply with the FDA

application and reporting requirements.

       88.     Upon information and belief Defendants were aware of the high degree of

complication and failure rate associated with the Mesh Products.

       89.     Upon information and belief Defendants were aware of the defects in the

manufacture and design of the Mesh Products.




                                               19
      Case 1:21-cv-00502 ECF No. 1, PageID.20 Filed 06/15/21 Page 20 of 49




       90.     Upon information and belief, Defendants manipulated, altered, skewed, slanted,

misrepresented, and/or falsified pre-clinical and/or clinical studies to bolster the perceived

performance of the Mesh Products.

       91.     Upon information and belief, Defendants paid doctors, surgeons, physicians,

and/or clinicians to promote the Mesh Products but did not readily disclose this information.

       92.     Defendants failed to properly investigate and disclose adverse event reports to the

FDA and other regulatory agencies worldwide.

       93.     Defendants failed to implement adequate procedures and systems to report, track,

and evaluate complaints and adverse events.

       94.     Defendants marketed the Mesh Products to the medical community and to

patients as safe, effective, reliable, medical devices for the treatment of hernia repair, and as

safer and more effective as compared to the traditional products and procedures for treatment,

and other competing mesh products. Defendants did not undergo pre-market approval for the

Mesh Products and are, therefore, prohibited by the FDA from asserting superiority claims.

       95.     Defendants failed to perform or rely on proper and adequate testing and research

in order to determine and evaluate the risks and benefits of the Mesh Products.

       96.     Defendants failed to design and establish a safe, effective procedure for removal

of the Mesh Products; therefore, in the event of a failure, injury, or complications it is difficult to

safely remove the Mesh Products.

       97.     Defendants provided incomplete, insufficient, and misleading information to

physicians in order to increase the number of physicians using the Mesh Products for the purpose

of increasing their sales. By so doing, Defendants caused the dissemination of inadequate and

misleading information to patients, including Plaintiff Renee Carlson.




                                                  20
     Case 1:21-cv-00502 ECF No. 1, PageID.21 Filed 06/15/21 Page 21 of 49




       98.     The Mesh Products were utilized and implanted in a manner foreseeable to

Defendants.

       99.     The Mesh Products that were implanted into Plaintiff Renee Carlson were in the

same or substantially similar condition as when they left the possession of the Defendants, and in

the condition directed by the Defendants.

       100.    On or about March 8, 2013, Plaintiff Renee Carlson underwent surgery for repair

of a left groin hernia by Dr. Anthony Bozaan at the St. Joseph Mercy Livingston Hospital in

Howell, Michigan. An Ethicon Prolene Hernia System mesh, Model No. PHSL and Lot No.

25288-05, was implanted to repair the hernia defect.

       101.    At the time of the operation, Plaintiff Renee Carlson was not informed of, and had

no knowledge of the complaints, known complications and risks associated with the PHS.

       102.    Plaintiff Renee Carlson was never informed by the Ethicon Defendants of the

defective and dangerous nature of the PHS.

       103.    At the time of the implant, neither Plaintiff Renee Carlson nor her physicians

were aware of the defective and dangerous condition of the PHS.

       104.    On or about August 27, 2015, Plaintiff Renee Carlson underwent surgery for

chronic pain, partial mesh removal and a recurrent left inguinal hernia by Dr. Jeffrey Gawel at

Spectrum Health – Butterworth Campus in Grand Rapids, Michigan. The surgeon found that the

previously implanted mesh plug was attached to the inferior epigastric vessels. Thus, only the

portion of the mesh not attached to the vessels was removed. A Bard 3D Max, Model No.

0115310 and Lot No. HUYA0725, was implanted to repair the recurrent hernia defect.

       105.    At the time of the operation, Plaintiff Renee Carlson was not informed of, and had

no knowledge of the complaints, known complications and risks associated with the 3D Max.




                                               21
      Case 1:21-cv-00502 ECF No. 1, PageID.22 Filed 06/15/21 Page 22 of 49




       106.    Plaintiff Renee Carlson was never informed by the Bard Defendants of the

defective and dangerous nature of the 3D Max.

       107.    At the time of the implant, neither Plaintiff Renee Carlson nor her physicians

were aware of the defective and dangerous condition of the 3D Max.

       108.    On or about June 15, 2018, Plaintiff Renee Carlson underwent an additional

surgery by Dr. David Krpata at the Cleveland Clinic in Cleveland, Ohio. The surgeon performed

a triple neurectomy of the left ilioinguinal, iliohypogastric and genitofemoral nerves.         The

surgeon also removed the left inguinal mesh except for a section that was left on the iliac artery

as it was too high risk to remove it with the potential injury to that artery and iliac vein.

       109.    Plaintiff Renee Carlson has suffered and will continue to suffer physical pain and

suffering, as well as mental anguish and emotional distress.

       110.    Plaintiff Renee Carlson has also incurred substantial medical bills and has

suffered loss of other monies due to the defective hernia patch that was implanted.

                  ESTOPPEL AND TOLLING OF STATUTE OF LIMITATIONS

       111.    Defendants are estopped from relying on any statutes of limitations or repose by

virtue of their acts of fraudulent concealment, which include intentional concealment from

Plaintiffs and/or the general public that the Mesh Products are defective, while continually

marketing the products with the effects described in this Complaint.

       112.    Given Defendants’ affirmative actions of concealment by failing to disclose this

known but non-public information about the defects—information over which Defendants had

exclusive control—and because Plaintiffs could not reasonably have known the Mesh Products

were defective, Defendants are estopped from relying on any statutes of limitations that might

otherwise be applicable to the claims asserted in this Complaint.



                                                  22
      Case 1:21-cv-00502 ECF No. 1, PageID.23 Filed 06/15/21 Page 23 of 49




       113.    Despite diligent investigation by Plaintiff into the cause of Plaintiff Renee

Carlson’s injuries, including consultations with his medical providers, the nature of the injuries

and damages, and their relationship to the Mesh Products were not discovered, and through

reasonable care and diligence could not have been discovered until a date within the applicable

statute of limitations for filing Plaintiff Renee Carlson’s claims. Therefore, under appropriate

application of the discovery rule, Plaintiff Renee Carlson’s suit was filed well within the

applicable statutory limitations period.

       114.    Further, in the existence of due diligence, Plaintiffs could not have reasonably

discovered the Defendants’ wrongful conduct, including, but not limited to, the defective design

and/or manufacturing of the products until a date within the statute of limitations. Therefore,

under appropriate application of the discovery rule, Plaintiffs’ suit was filed well within the

statutory limitations period.

                 COUNT I: STRICT LIABILITY – MANUFACTURING DEFECT

       109.    Plaintiffs repeat, reiterate and reallege each and every allegation of this

Complaint contained in each of the foregoing paragraphs with the same force and effect as if

more fully set forth herein.

       110.    Defendants expected and intended the Mesh Products to reach users such as

Plaintiff Renee Carlson in the condition in which the products were sold.

       111.    The implantation of the Mesh Products in Plaintiff Renee Carlson’s body was

medically reasonable and was a type of use that Defendants intended and foresaw when they

designed, manufactured and sold the products.

       112.    When the Mesh Products were implanted in Plaintiff Renee Carlson’s body, they

were defectively manufactured.



                                                 23
      Case 1:21-cv-00502 ECF No. 1, PageID.24 Filed 06/15/21 Page 24 of 49




       113.     Defendants’ poor quality control and general non-compliance resulted in the non-

conformance of the Mesh Products implanted in Plaintiff Renee Carlson. The implanted product

did not conform to Defendants’ intended manufacturing and design specifications.

       114.     Upon information and belief, Defendants utilized substandard and adulterated

polypropylene and raw materials used to make the Mesh Products, which deviated from

Defendants’ material and supply specifications.

       115.     As a direct and proximate result of the defective manufacture of the Mesh

Products, Plaintiff Renee Carlson suffered injuries and damages as summarized in this

Complaint including severe personal injuries, pain and suffering, severe emotional distress,

financial or economic loss, including obligations for medical services and expenses, impairment

of personal relationships, and other damages.

       116.     Plaintiff Renee Carlson has suffered and will continue to suffer physical pain and

suffering, as well as mental anguish and emotional distress.

       117.     Plaintiff Renee Carlson has also incurred substantial medical bills and has

suffered loss of other monies due to the Mesh Products that were implanted.

                        COUNT II: STRICT LIABILITY – DESIGN DEFECT

       118.     Plaintiffs repeat, reiterate and reallege each and every allegation of this Complaint

contained in each of the foregoing paragraphs with the same force and effect as if more fully set

forth herein.

       119.     The Mesh Products were defectively designed and/or manufactured and were not

reasonably safe for their intended use in hernia repair; and the risks of the design outweighed any

potential benefits associated with them. As a result of the defective design and/or manufacture of

the Mesh Products, there was an unreasonable risk of severe adverse reactions to the meshes or




                                                  24
      Case 1:21-cv-00502 ECF No. 1, PageID.25 Filed 06/15/21 Page 25 of 49




their components including: chronic infections; chronic pain; recurrence of hernia; foreign body

response; rejection; infection; scarification; improper wound healing; excessive and chronic

inflammation; allergic reaction; adhesions to internal organs; erosion; abscess; fistula formation;

granulomatous response; seroma formation; nerve damage; tumor formation, cancer, tissue

damage and/or death; and other complications.

       120.    When affixed to the body’s tissue, the impermeable Mesh Products prevent fluid

escape, which leads to seroma formation, and which in turn can cause infection or abscess

formation and other complications.

       121.    The Mesh Products are defective in their design in part due to a material

mismatch. This material mismatch results in the Mesh Products curling after implantation.

       122.    The design of the Mesh Products results in ineffective sterilization more often

than flat single layer mesh.

       123.    The Mesh Products are cytotoxic, immunogenic, and not biocompatible, which

causes or contributes to complications such as delayed wound healing, inflammation, foreign

body response, rejection, infection, chronic pain and other complications.

       124.    These manufacturing and design defects associated with the product were directly

and proximately related to the injuries Plaintiff suffered.

       125.    Neither Plaintiff Renee Carlson nor her implanting physician were adequately

warned or informed by Defendants of the defective and dangerous nature of the products.

Moreover, neither Plaintiff Renee Carlson nor her implanting physician were adequately warned

or informed by Defendants of the risks associated with the Mesh Products.

       126.    The products implanted in Plaintiff Renee Carlson failed to reasonably perform as

intended. They caused serious injury and had to be removed via invasive surgery and




                                                 25
      Case 1:21-cv-00502 ECF No. 1, PageID.26 Filed 06/15/21 Page 26 of 49




necessitated additional invasive surgeries to repair the hernia that the products were initially

implanted to treat.

       127.    When the Mesh Products were implanted in Plaintiff Renee Carlson’s body, they

were defectively designed. As described above, there was an unreasonable risk that the products

would not perform safely and effectively for the purposes for which they were intended.

Defendants failed to design against such dangers and failed to provide adequate warnings and

instructions concerning the products’ risks.

       128.    Defendants expected and intended the products to reach users such as Plaintiff

Renee Carlson in the condition in which the products were sold.

       129.    The implantation of the Mesh Products in Plaintiff Renee Carlson’s body was

medically reasonable and was a type of use that Defendants intended and foresaw when they

designed, manufactured and sold the products.

       130.    The risks of the products significantly outweigh any benefits that Defendants

contend could be associated with it. Mesh Products incite an intense inflammatory response,

leading to encapsulation, deformation, scarification and contraction, migration, erosion,

rejection and chronic pain.

       131.    The polypropylene Mesh Products were in themselves dangerous and defective,

particularly when used in the manner intended by Defendants. The polypropylene material used

in the Mesh Products was substandard, adulterated and non-medical grade, and was unreasonably

subject to oxidative degradation within the body, further exacerbating the adverse reactions

caused by the product. The polypropylene Mesh Products were unreasonably susceptible to

adhesion, perforation or erosion, fistula formation and bowel strangulation or hernia

incarceration, and other injuries.




                                                26
      Case 1:21-cv-00502 ECF No. 1, PageID.27 Filed 06/15/21 Page 27 of 49




        132.      The appropriate treatment for complications associated with the Mesh Products

involves additional invasive surgery in an attempt to remove the mesh from the body, thus

eliminating any purported benefit that the products were intended to provide to the patient.

        133.      When the Mesh Products were implanted in Renee Carlson, there were safer

feasible alternative designs for hernia mesh products available.

        134.      The Mesh Products provide no benefit to consumers over other mesh types and

increased the risks to patients implanted with these devices.

        135.      The Mesh Products implanted in Renee Carlson failed to reasonably perform as

intended and had to be surgically removed. Thus, further invasive surgery was necessary to

repair the very problem that the products were intended to repair, providing only harm and no

benefit to her.

        136.      As a direct and proximate result of the defective and unreasonably dangerous

condition of the Mesh Products, Plaintiff Renee Carlson has suffered injuries and damages as

summarized in this Complaint including severe personal injuries, pain and suffering, severe

emotional distress, financial or economic loss, including obligations for medical services and

expenses, impairment of personal relationships, and other damages.

        137.      Plaintiff Renee Carlson has suffered and will continue to suffer physical pain and

suffering, as well as mental anguish and emotional distress.

        138.      Plaintiff Renee Carlson has also incurred substantial medical bills and has

suffered loss of other monies due to the defective Mesh Products that were implanted.

                         COUNT III: STRICT LIABILITY – FAILURE TO WARN

        139.      Plaintiffs repeat, reiterate and reallege each and every allegation of this Complaint

contained in each of the foregoing paragraphs with the same force and effect as if more fully set




                                                   27
      Case 1:21-cv-00502 ECF No. 1, PageID.28 Filed 06/15/21 Page 28 of 49




forth herein.

       140.     When the Mesh Products were implanted in Plaintiff Renee Carlson’s body, the

warnings and instructions provided by Defendants for the products were inadequate and

defective. There was an unreasonable risk that the product would not perform safely and

effectively for the purposes for which they were intended. Defendants failed to design and/or

manufacture against such dangers and failed to provide adequate warnings and instructions

concerning these risks.

       141.     Defendants expected and intended the products to reach users such as Plaintiff in

the condition in which they were sold.

       142.     Plaintiff Renee Carlson and/or her physicians were unaware of the defects and

dangers of the Mesh Products, and were unaware of the frequency, severity and duration of the

risks associated with the products.

       143.     Defendants’ Instructions for Use provided with the products expressly understate

and misstate the risks known to be associated specifically with them. Defendants provided no

warning to physicians about the risks or increased risks specifically associated with the unique

design of the Mesh Products.

       144.     Defendants’ Instructions for Use failed to adequately warn Plaintiff Renee

Carlson’s physicians of numerous risks, which Defendants knew or should have known were

associated with the Mesh Products, including the following: immunologic response, infection,

pain, dehiscence, nerve entrapment, nerve damage, encapsulation, rejection, migration,

scarification, contraction, erosion through adjacent tissue and viscera, adhesions, bowel

obstruction, and tumor or cancer formation.

       145.     Defendants’ Instructions for Use also failed to instruct physicians how much




                                                28
      Case 1:21-cv-00502 ECF No. 1, PageID.29 Filed 06/15/21 Page 29 of 49




larger than the hernia defect the products needed to be for an effective repair.

       146.    As well, the Instructions for Use failed to disclose the extent the Mesh Products

would shrink, or that they would even shrink at all.

       147.    Defendants failed to adequately warn Plaintiff Renee Carlson and/or her

physicians about the need for invasive surgical intervention in the event of complications or

inform them of the treatment for such complications when they occurred.

       148.    Defendants failed to adequately warn Plaintiff Renee Carlson and/or her

physicians that the surgical removal of the Mesh Products, in the event of complications, would

leave the hernia unrepaired and the resulting hernia would be much larger than the original.

Thus, more complicated medical treatment would be needed to attempt to repair the same hernia

that the failed products were intended to treat.

       149.    Defendants failed to adequately warn Plaintiff Renee Carlson and/or her

physicians that in the event of complications, the Mesh Products are more difficult to fully

remove than other feasible hernia meshes that have been available at all material times.

       150.    Defendants failed to warn Plaintiff Renee Carlson and/or her physicians that as a

result of being implanted with the Mesh Products, she would be at a higher risk of infection for

the remainder of his life.

       151.    With respect to the complications listed in Defendants’ warnings, they provided

no information or warning regarding the frequency, severity and duration of those complications,

even though the complications associated with the Mesh Products were more frequent, more

severe and longer lasting than those with safer feasible alternative hernia repair treatments.

       152.    If Plaintiff Renee Carlson and/or her physicians had been properly warned of the

defects and dangers of the Mesh Products, and of the frequency, severity and duration of the




                                                   29
      Case 1:21-cv-00502 ECF No. 1, PageID.30 Filed 06/15/21 Page 30 of 49




risks associated with the products, she would not have consented to allow the products to be

implanted, and her physicians would not have implanted them.

       153.     As a direct and proximate result of the inadequate and defective warnings and

instructions, Plaintiff Renee Carlson suffered injuries and damages as summarized in this

Complaint including severe personal injuries, pain and suffering, severe emotional distress,

financial or economic loss, including obligations for medical services and expenses, impairment

of personal relationships, and other damages.

       154.     Plaintiff Renee Carlson has suffered and will continue to suffer physical pain and

suffering, as well as mental anguish and emotional distress.

       155.     Plaintiff Renee Carlson has also incurred substantial medical bills and has

suffered loss of other monies due to the defective Mesh Products that were implanted.

                                  COUNT IV: NEGLIGENCE

       156.     Plaintiffs repeat, reiterate and reallege each and every allegation of this Complaint

contained in each of the foregoing paragraphs with the same force and effect as if more fully set

forth herein.

       157.     Defendants had a duty to use reasonable care in designing, testing, inspecting,

manufacturing, packaging, labeling, marketing, distributing, and preparing written instructions

and warnings for the Mesh Products, but failed to do so.

       158.     The negligence of the Defendants, their agents, servants, and/or employees,

included but was not limited to the following acts and/or omissions:

           (a) Manufacturing, producing, promoting, creating, and/or designing the Mesh

       Products without thoroughly testing them;

           (b) Manufacturing, producing, promoting, creating, and/or designing the Mesh




                                                 30
Case 1:21-cv-00502 ECF No. 1, PageID.31 Filed 06/15/21 Page 31 of 49




 Products without adequately testing them;

     (c) Not conducting sufficient testing programs to determine whether or not the Mesh

 Products were safe for use and/or implantation; in that Defendants herein knew or should

 have known that the Mesh Products were unsafe and unfit for use and/or implantation by

 reason of the dangers to its users;

     (d) Selling the Mesh Products without making proper and sufficient tests to determine

 the dangers to its users;

     (e) Negligently failing to adequately and correctly warn the Plaintiff, the public,

 and/or the medical and healthcare profession, and the FDA of the dangers of the Mesh

 Products;

     (f) Negligently advertising and recommending the use of the Mesh Products without

 sufficient knowledge as to their dangerous and harmful properties;

     (g) Negligently representing that the Mesh Products were safe for use for their

 intended purpose, when, in fact, they were unsafe and harmful;

     (h) Negligently representing that the Mesh Products had equivalent safety and

 efficacy as other types of mesh products used in similar hernia repairs;

     (i) Negligently designing the Mesh Products in a manner which were dangerous to

 their users;

     (j) Negligently manufacturing the Mesh Products in a manner which were dangerous

 to their users;

     (k) Negligently assembling the Mesh Products in a manner which were dangerous to

 their users;

     (l) Concealing information from Plaintiff Renee Carlson and/or implanting surgeons




                                          31
      Case 1:21-cv-00502 ECF No. 1, PageID.32 Filed 06/15/21 Page 32 of 49




       in knowing that the Mesh Products were unsafe and dangerous;

           (m) Improperly concealing from and/or misrepresenting information to Plaintiff Renee

       Carlson and/or healthcare professionals, concerning the severity of risks and dangers of

       the Mesh Products compared to other hernia mesh devices used in similar hernia repairs.

       159.    Defendants knew, or in the exercise of reasonable care should have known, that

the Mesh Products were defectively and unreasonably designed and/or manufactured and were

unreasonably dangerous and likely to injure patients in whom they were implanted. Defendants

knew or should have known that Plaintiff Renee Carlson and/or her physicians were unaware of

the dangers and defects inherent in the products.

       160.    Defendants knew or should have known that the MSDS for the polypropylene

used to manufacture the Mesh Products prohibited permanently implanting the polypropylene

into the human body.

       161.    Defendants utilized non-medical grade polypropylene.

       162.    Defendants knew or should have known that the polypropylene component is not

inert and would degrade, flake, chip, and disperse throughout the body once implanted.

       163.    Defendants knew or should have known that polypropylene incites a severe

inflammatory response once implanted and continues to incite a severe inflammatory response

indefinitely or until removed.

       164.    Defendants knew or should have known that every piece of polypropylene that

flakes off and migrates throughout the body also incites its own chronic inflammatory response

wherever it embeds.

       165.    Defendants knew or should have known that all subsequent operations carry a

greater risk of infection after the patient has been implanted with the Mesh Products.




                                                32
      Case 1:21-cv-00502 ECF No. 1, PageID.33 Filed 06/15/21 Page 33 of 49




       166.     As a direct and proximate result of Defendants’ negligence in designing, testing,

inspecting, manufacturing, packaging, labeling, marketing, distributing, and preparing written

instructions and warnings for the Mesh Products, Plaintiff Renee Carlson suffered injuries and

damages as summarized in this Complaint including severe personal injuries, pain and suffering,

severe emotional distress, financial or economic loss, including obligations for medical services

and expenses, impairment of personal relationships, and other damages.

       167.     Plaintiff Renee Carlson has suffered and will continue to suffer physical pain and

suffering, as well as mental anguish and emotional distress.

       168.     Plaintiff Renee Carlson has also incurred substantial medical bills and has

suffered loss of other monies due to the defective Mesh Products that were implanted.

                      COUNT V: BREACH OF IMPLIED WARRANTY

       169.     Plaintiffs repeat, reiterate and reallege each and every allegation of this Complaint

contained in each of the foregoing paragraphs with the same force and effect as if more fully set

forth herein.

       170.     At all material times, Defendants manufactured, distributed, advertised, promoted,

and sold their Mesh Products.

       171.     At all material times, Defendants intended for their products to be implanted for

the purposes and in the manner that Plaintiff Renee Carlson and/or her implanting physicians in

fact used them; and Defendants impliedly warranted that the products and their component parts

were of merchantable quality, safe and fit for such use, and adequately tested.

       172.     Defendants were aware that consumers, including Plaintiff Renee Carlson and/or

her physicians, would implant their products as directed by the Instructions for Use. Therefore,

Plaintiff Renee Carlson was a foreseeable user of Defendants’ Mesh Products.




                                                 33
     Case 1:21-cv-00502 ECF No. 1, PageID.34 Filed 06/15/21 Page 34 of 49




       173.     Defendants’ Mesh Products were expected to reach, and did in fact reach

consumers, including Plaintiff Renee Carlson and/or her physicians, without substantial change

in the condition in which they were manufactured and sold by Defendants.

       174.     Defendants breached various implied warranties with respect to the Mesh

Products, including the following:

             (a) Defendants represented to Plaintiff Renee Carlson and/or her physicians and

       healthcare providers through labeling, advertising, marketing materials, detail persons,

       seminar presentations, publications, notice letters, and regulatory submissions that their

       products were safe. But at the same time, they fraudulently withheld and concealed

       information about the substantial risks of serious injury associated with using the

       products;

             (b) Defendants represented to Plaintiff Renee Carlson and/or her physicians and

       healthcare providers that their products were safe and/or safer than other alternative

       procedures and devices. But at the same time, they fraudulently concealed information

       demonstrating that the products were not safer than alternatives available on the market;

       and

             (c) Defendants represented to Plaintiff Renee Carlson and/or her physicians and

       healthcare providers that their products were more efficacious than alternative procedures

       and/or devices. But at the same time, they fraudulently concealed information regarding

       the true efficacy of the Mesh Products.

       175.     In reliance upon Defendants’ implied warranties, Plaintiff Renee Carlson

individually, and/or by and through her physicians, used the Mesh Products as prescribed, and in

the foreseeable manner normally intended, recommended, promoted, and marketed by




                                                 34
      Case 1:21-cv-00502 ECF No. 1, PageID.35 Filed 06/15/21 Page 35 of 49




Defendants.

       176.     Defendants breached their implied warranties to Plaintiff Renee Carlson in that

their products were not of merchantable quality, nor were they safe and fit for their intended use

or adequately tested.

       177.     As a direct and proximate result of Defendants’ breaches of the aforementioned

implied warranties, Plaintiff Renee Carlson was caused to suffer severe personal injuries, pain

and suffering, severe emotional distress, financial or economic loss, including obligations for

medical services and expenses, impairment of personal relationships, and other damages.

       178.     Plaintiff Renee Carlson has suffered and will continue to suffer physical pain and

suffering, as well as mental anguish and emotional distress.

       179.     Plaintiff Renee Carlson has also incurred substantial medical bills and has

suffered loss of other monies due to the defective Mesh Products that were implanted.

                        COUNT VI: BREACH OF EXPRESS WARRANTY

       180.     Plaintiffs repeat, reiterate and reallege each and every allegation of this Complaint

contained in each of the foregoing paragraphs with the same force and effect as if more fully set

forth herein.

       181.     At all relevant and material times, Defendants manufactured, marketed, sold,

distributed and otherwise placed in to the stream of commerce the Mesh Products.

       182.     In advertising, marketing and otherwise promoting Mesh Products to physicians,

hospitals and other healthcare providers, Defendants expressly warranted that their Mesh

Products were safe for use and reasonably fit for their intended purposes. In advertising,

marketing and otherwise promoting Mesh Products, Defendants’ intended that physicians,

hospitals and other healthcare providers rely upon their representations regarding safety and




                                                 35
      Case 1:21-cv-00502 ECF No. 1, PageID.36 Filed 06/15/21 Page 36 of 49




fitness in an effort to induce them to implant Mesh Products in their patients.

       183.    With respect to the Plaintiff Renee Carlson, Defendants intended that Mesh

Products be implanted by her treating surgeons in a reasonable and foreseeable manner in which

they were implanted and in accordance with the instructions for use and product specifications

provided by Defendants. Plaintiff Renee Carlson was in privity with Defendants.

       184.    Defendants expressly warranted to physicians, hospitals, other healthcare

providers and the general public including Plaintiff Renee Carlson that the Mesh Products were

safe and fit for use by consumers, that they were of merchantable quality, that its risks, side

effects and potential complications were minimal and comparable to other hernia mesh products,

that they was adequately researched and tested, and that they were fit for their intended use.

Plaintiff Renee Carlson and her physicians and healthcare providers reasonably relied upon

Defendants’ express representations and warranties, and consequently, Plaintiff Renee Carlson

was implanted with Defendants’ Mesh Products.

       185.    Defendant breached these express warranties because the Mesh Products

implanted in Plaintiff Renee Carlson were unreasonably dangerous, defective, and not as

Defendants had represented.

       186.     Defendants breached express representations and warranties made to the Plaintiff

Renee Carlson, as well as Plaintiff Renee Carlson’s physicians and healthcare providers, with

respect to the Mesh Products, including, but not limited to, the following particulars:

           A. Defendants represented to Plaintiff Renee Carlson and her physicians and

       healthcare provides through labeling, advertising, marketing materials, detail persons,

       seminar presentations, publications, notice letters, and regulatory submissions among

       other ways that the Defendants’ Mesh Products were safe, meanwhile Defendants




                                                 36
     Case 1:21-cv-00502 ECF No. 1, PageID.37 Filed 06/15/21 Page 37 of 49




       fraudulently withheld and concealed information about the substantial risks of serious

       injury associated with using the Mesh Products.

           B. Defendants represented to Plaintiff Renee Carlson and her physicians and

       healthcare providers that the Defendants’ Mesh Products were as safe and/or safer than

       other alternative procedures and devices on the market, meanwhile Defendants

       fraudulently concealed information that demonstrated that the Mesh Products were not

       safer than alternative therapies and products available on the market; and

           C. Defendants represented to Plaintiff Renee Carlson and her physicians and

       healthcare providers that the Defendants’ Mesh Products were more efficacious than

       other alternative procedures, therapies and/or devices, meanwhile Defendants

       fraudulently concealed information, regarding the true efficacy of the Mesh Products.

       187.    Defendants’ breach of their express warranties resulted in the implantation of

unreasonably dangerous and defective products into the Plaintiff Renee Carlson, placing her

health and safety in jeopardy

       188.    At the time of making such express warranties, Defendants knew or should have

known that Defendants’ Mesh Products do not conform to the express warranties and

Defendants’ acts were motivated by financial gain while the adverse consequences of

Defendants’ conduct was outrageous, fraudulent, oppressive, done with malice or gross

negligence and evidenced reckless indifference to Plaintiff Renee Carlson’s rights, health and

safety so as to warrant the imposition of punitive damages.

       189.    As a direct and proximate result of Defendants’ breaches of the aforementioned

express warranties, Plaintiff Renee Carlson suffered injuries and damages as summarized in this

Complaint including severe personal injuries, pain and suffering, severe emotional distress,




                                               37
      Case 1:21-cv-00502 ECF No. 1, PageID.38 Filed 06/15/21 Page 38 of 49




financial or economic loss, including obligations for medical services and expenses, impairment

of personal relationships, and other damages.

       190.     Plaintiff Renee Carlson has suffered and will continue to suffer physical pain and

suffering, as well as mental anguish and emotional distress. Plaintiff Renee Carlson has also

incurred substantial medical bills and has suffered loss of other monies due to the defective Mesh

Products that were implanted.

                             COUNT VII: GROSS NEGLIGENCE

       191.     Plaintiffs repeat, reiterate and reallege each and every allegation of this Complaint

contained in each of the foregoing paragraphs with the same force and effect as if more fully set

forth herein.

       192.     Defendants’ wrongs were aggravated by the kind of malice, fraud, and grossly

negligent disregard for the rights of others, the public, and Plaintiff Renee Carlson, for which the

law would allow, and for which Plaintiff will seek at the appropriate time, the imposition of

exemplary damages. That is because Defendants’ conduct, including the failure to comply with

applicable federal standards was specifically intended to cause substantial injury to Plaintiff.

Their conduct, when viewed objectively from Defendants’ standpoint at the time of the conduct,

involved an extreme degree of risk, considering the probability and magnitude of the potential

harm to others; and Defendants were actually, subjectively aware of the risk involved but

nevertheless proceeded with conscious indifference to the rights, safety, or welfare of others; or

included Defendants’ false material representations, with their knowledge that it was false or

with reckless disregard as to its truth and as a positive assertion, with the intent that Plaintiff

would act upon their representation.

       193.     Plaintiff Renee Carlson relied on the representation and suffered injury as a




                                                 38
      Case 1:21-cv-00502 ECF No. 1, PageID.39 Filed 06/15/21 Page 39 of 49




proximate result of this reliance.

        194.    Plaintiff Renee Carlson therefore will seek to assert claims for exemplary

damages at the appropriate time, in an amount within the jurisdictional limits of the Court.

        195.    Plaintiff Renee Carlson also alleges that Defendants’ acts and omissions, whether

taken singularly or in combination with others, constitute gross negligence, proximately causing

their injuries. In that regard, Plaintiff Renee Carlson will seek exemplary damages in an amount

to punish Defendants for their conduct, and to deter other manufacturers from engaging in such

misconduct in the future.

        196.    Plaintiff Renee Carlson has suffered and will continue to suffer physical pain and

suffering, as well as mental anguish and emotional distress.

        197.    Plaintiff Renee Carlson has also incurred substantial medical bills and has

suffered loss of other monies due to the defective Mesh Products that were implanted.

         COUNT VIII: NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

        198.    Plaintiffs repeat, reiterate and reallege each and every allegation of this Complaint

contained in each of the foregoing paragraphs with the same force and effect as if more fully set

forth herein.

        199.    Defendants carelessly and negligently manufactured, designed, developed, tested,

labeled, marketed and sold the Mesh Products to Plaintiff Renee Carlson.

        200.    Defendants carelessly and negligently concealed the harmful effects of the Mesh

Products from Plaintiff Renee Carlson and/or her physicians on multiple occasions and continue

to do so to this day.

        201.    Defendants carelessly and negligently misrepresented the quality, safety and

efficacy of the Mesh Products to Plaintiff Renee Carlson and/or her physicians on multiple




                                                 39
     Case 1:21-cv-00502 ECF No. 1, PageID.40 Filed 06/15/21 Page 40 of 49




occasions and continue to do so to this day.

       202.      Plaintiff Renee Carlson were directly impacted by Defendants’ carelessness and

negligence, in that he has sustained, and will continue to sustain, emotional distress, severe

physical injuries, economic losses, and other damages as a direct result of the decision to

purchase the Mesh Products.

       203.      Defendants continued to carelessly and negligently misrepresent the quality,

safety, efficacy, dangers and contraindications of the Mesh Products to Plaintiff Renee Carlson

and/or her physicians, after she sustained emotional distress, severe physical injuries, and

economic loss.

       204.      Defendants continued to carelessly and negligently misrepresent the quality,

safety, efficacy, dangers and contraindications of the products to Plaintiff Renee Carlson and/or

her physician, knowing that doing so would cause her to suffer additional and continued

emotional distress, severe physical injuries, and economic loss.

       205.      As a proximate result of Defendants’ conduct, Plaintiff suffered injuries and

damages as summarized in this Complaint including severe and permanent personal injuries,

pain and suffering, severe emotional distress, financial or economic loss, including obligations

for medical services and expenses, impairment of personal relationships, and other damages.

       206.      Plaintiff Renee Carlson has suffered and will continue to suffer physical pain and

suffering, as well as mental anguish and emotional distress.

       207.      Plaintiff Renee Carlson has also incurred substantial medical bills and has

suffered loss of other monies due to the defective Mesh Products that were implanted.

                         COUNT IX: FRAUDULENT CONCEALMENT

       208.      Plaintiffs repeat, reiterate and reallege each and every allegation of this Complaint




                                                  40
      Case 1:21-cv-00502 ECF No. 1, PageID.41 Filed 06/15/21 Page 41 of 49




contained in each of the foregoing paragraphs with the same force and effect as if more fully set

forth herein.

       209.     At all material times Defendants knew or should have known that the Mesh

Products caused large numbers of complications. Moreover, they knew or should have known

that the surgical technique and training of implanting physicians was not the cause of the adverse

events associated with these devices; the safety and efficacy of the Mesh Products had not been

proven with respect to, among other things, the products, their components, their performance,

and their method of insertion; and that the products were not safe and effective. Defendants

continued to represent that it was safe and effective.

       210.     Although Defendants knew or should have known about the lack of safety and

efficacy of the Mesh Products, they failed to disclose this information to Plaintiff, and/or the

treating physicians, and/or the public at large.

       211.     At all material times, Defendants had the duty and obligation to disclose to

Plaintiff Renee Carlson and/or her physicians the true facts concerning the Mesh Products, i.e.,

their dangerous and defective nature, their lack of efficacy for their purported use and lack of

safety in normal use, and their likelihood to cause serious consequences to users, including

permanent and debilitating injuries. Defendants concealed these material facts before Plaintiff

Renee Carlson was implanted with the Mesh Products.

       212.     Defendants were under a duty to Plaintiff Renee Carlson to disclose and warn

them of the defective nature of the Mesh Products because:

           A. Defendants were in a superior position to know the products’ true quality, safety,

       and efficacy;

           B. Defendants knowingly made false claims about the products’ safety and quality in




                                                   41
      Case 1:21-cv-00502 ECF No. 1, PageID.42 Filed 06/15/21 Page 42 of 49




       documents and marketing materials; and

             C. Defendants fraudulently and affirmatively concealed the defective nature of the

       products from Plaintiff Renee Carlson.

       213.     The facts Defendants concealed and/or did not disclose to Plaintiff Renee Carlson

were material facts that a reasonable person would have considered important in deciding

whether to purchase and/or use the Mesh Products.

       214.     At all material times, Defendants willfully, intentionally, and maliciously

concealed facts from Plaintiff Renee Carlson and/or her physician, with the intent to defraud.

       215.     Defendants intentionally concealed and/or failed to disclose the true defective

nature of the Mesh Products so that Plaintiff Renee Carlson would request and purchase the

product; and his healthcare providers would dispense, prescribe, and recommend the product.

Plaintiff justifiably acted or relied upon the concealed and/or non-disclosed facts to their

detriment.

       216.     At all material times, neither Plaintiff Renee Carlson nor her physician were

aware of the facts.

       217.     Had they been so aware, they would not have reasonably relied upon the

representations of safety and efficacy and would not have utilized the Mesh Products.

Defendants’ failure to disclose this information was a substantial factor in Plaintiff Renee

Carlson’s physician’s selection of the Mesh Products. The failure to disclose also resulted in the

provision of incorrect and incomplete information to Plaintiff Renee Carlson as a patient.

       218.     As a direct and proximate result of this conduct, Plaintiff Renee Carlson suffered

injuries and damages as summarized in this Complaint including severe personal injuries, pain

and suffering, severe emotional distress, financial or economic loss, including obligations for




                                                42
      Case 1:21-cv-00502 ECF No. 1, PageID.43 Filed 06/15/21 Page 43 of 49




medical services and expenses, impairment of personal relationships, and other damages.

       219.     Plaintiff Renee Carlson has suffered and will continue to suffer physical pain and

suffering, as well as mental anguish and emotional distress.

       220.     Plaintiff Renee Carlson has also incurred substantial medical bills and has

suffered loss of other monies due to the defective Mesh Products that were implanted.

                     COUNT X: NEGLIGENT MISREPRESENTATION

       221.     Plaintiffs repeat, reiterate and reallege each and every allegation of this Complaint

contained in each of the foregoing paragraphs with the same force and effect as if more fully set

forth herein.

       222.     Defendants had a duty to accurately and truthfully represent to the medical and

healthcare community, Plaintiff Renee Carlson and/or the public, that the Mesh Products had not

been adequately tested and found to be a safe and effective treatment. Defendants’

representations were in fact false.

       223.     Defendants failed to exercise ordinary care in their representations concerning the

Mesh Products while involved in the manufacture, sale, testing, quality assurance, quality

control, and distribution in interstate commerce of the products, because they negligently

misrepresented the products’ risk of unreasonable and dangerous adverse side effects.

       224.     Defendants breached their duty by representing to Plaintiff Renee Carlson and/or

her physicians, and/or the medical community that the Mesh Products have no serious side

effects different from older generations of similar products or procedures.

       225.     As a foreseeable, direct, and proximate result of Defendants’ negligent

misrepresentations, they knew, or had reason to know, that the Mesh Products had been

insufficiently tested, or had not been tested at all; and that the products lacked adequate and




                                                 43
      Case 1:21-cv-00502 ECF No. 1, PageID.44 Filed 06/15/21 Page 44 of 49




accurate warnings, and created a high risk—and/or higher than acceptable or reported and

represented risk—of adverse side effects, including pain, nerve entrapment, nerve damage, graft

rejection, graft migration, organ damage, complex seroma, fistula, sinus tract formation, dense

adhesions, delayed wound closure, infection, sepsis, and death.

       226.     As a direct and proximate result of Defendants’ conduct, Plaintiff Renee Carlson

suffered injuries and damages as summarized in this Complaint including severe personal

injuries, pain and suffering, severe emotional distress, financial or economic loss, including

obligations for medical services and expenses, impairment of personal relationships, and other

damages.

       227.     Plaintiff Renee Carlson has suffered and will continue to suffer physical pain and

suffering, as well as mental anguish and emotional distress.

       228.     Plaintiff Renee Carlson has also incurred substantial medical bills and has

suffered loss of other monies due to the defective Mesh Products that were implanted.

                                     PUNITIVE DAMAGES

       229.     Plaintiffs repeat, reiterate and reallege each and every allegation of this Complaint

contained in each of the foregoing paragraphs with the same force and effect as if more fully set

forth herein.

       230.     Defendants failed to adequately test and study the Mesh Products to determine

and ensure that the products were safe and effective prior to releasing them for sale for

permanent human implantation; and Defendants continued to manufacture and sell the products

after obtaining knowledge and information that they was defective and unreasonably unsafe.

       231.     Defendants developed, designed and sold the products, and continue to do so,

because they had a significantly higher profit margin than safer hernia repair products.




                                                 44
      Case 1:21-cv-00502 ECF No. 1, PageID.45 Filed 06/15/21 Page 45 of 49




Defendants were aware of the probable consequences of implantation of the dangerous and

defective Mesh Products, including the risk of failure and serious injury, such as that suffered by

Plaintiff Renee Carlson.

       232.    At all material times, Defendants knew or should have known that the Mesh

Products were inherently more dangerous with respect to the risk of foreign body response,

allergic reaction, rejection, infection, failure, erosion, nerve entrapment, nerve damage, pain and

suffering, organ perforation, dense adhesions, tumor or cancer formation, loss of life’s

enjoyment, remedial surgeries and treatments to attempt to cure the conditions related to use of

the product, as well as the other severe and personal injuries that are permanent and lasting.

         233. Defendants’      misrepresentations    include   knowingly    withholding    material

 information from the medical community and/or the public, including Plaintiff, concerning the

 safety and efficacy of the Mesh Products, depriving Plaintiff Renee Carlson and/or her

 implanting physicians of vitally necessary information with which to make a fully informed

 decision about whether to use the products.

         234. At all material times, Defendants knew and recklessly and/or intentionally

 disregarded the fact that the Mesh Products can cause debilitating and potentially life-

 threatening side effects with greater frequency than safer alternative methods, products,

 procedures, and/or treatment.

         235. At all material times, Defendants knew and recklessly and/or intentionally

 disregarded the fact that the Mesh Products can cause debilitating and potentially life-

 threatening side effects with greater frequency than safer alternative products and/or methods

 of treatment, and recklessly failed to advise the medical community and/or the general public,

 including Plaintiff, of those facts.




                                                45
    Case 1:21-cv-00502 ECF No. 1, PageID.46 Filed 06/15/21 Page 46 of 49




       236. At all material times, Defendants intentionally misstated and misrepresented data;

and continue to misrepresent data so as to minimize the perceived risk of injuries and the rate

of complications caused by the Mesh Products.

       237. Notwithstanding the foregoing and the growing body of knowledge and

information regarding the true defective nature of the Mesh Products, and its increased risk of

side effects and serious complications, Defendants continue to aggressively market the

products to the medical community and/or to consumers without disclosing the true risk of

such complications.

       238. When Plaintiff Renee Carlson was implanted with the Mesh Products, and since

then, Defendants have known the products were defective and unreasonably dangerous. But

they continued to manufacture, produce, assemble, market, distribute, and sell the products so

as to maximize sales and profits at the expense of the health and safety of the public in a

conscious, reckless and/or intentional disregard of the likely and foreseeable harm caused by

the Mesh Products to members of the public, including Plaintiff Renee Carlson.

       239. At all material times, Defendants have concealed and/or failed to disclose to the

public the serious risks and the potential complications associated with the Mesh Products, in

order to ensure continued and increased sales and profits, to the detriment of the public,

including Plaintiff Renee Carlson.

       240. Defendants’ conduct, acts and omissions are of such character and nature so as to

entitle Plaintiff to an award of punitive damages in accordance with applicable law.

Defendants’ conduct shows willful misconduct, malice, fraud, wantonness, oppression, or that

entire want of care raising the presumption of conscious indifference to consequences, thereby

justifying an award of punitive damages.




                                             46
      Case 1:21-cv-00502 ECF No. 1, PageID.47 Filed 06/15/21 Page 47 of 49




          241.   WHEREFORE, Plaintiffs demand judgment against Defendants, individually,

jointly, and severally, and in the alternative requests compensatory damages, punitive damages

or enhanced compensatory damages, together with interest, costs of suit, attorneys’ fees, and

such further relief as the Court deems equitable and just.

                                            LOSS OF CONSORTIUM

          242.   Plaintiffs repeat, reiterate, and reallege each and every allegation of this

Complaint contained in each of the foregoing paragraphs inclusive, with the same force and

effect as if more fully set forth herein.

          243.   Plaintiff Gregory Carlson was and is the lawful spouse of Plaintiff Renee Carlson

and in such capacity, was and is entitled to the comfort, enjoyment, society, and services of his

spouse.

          244.   As a direct and proximate result of the foregoing allegations, Plaintiff Gregory

Carlson was deprived of the comfort, enjoyment, society, and services of his spouse, has suffered

and will continue to suffer economic loss, and otherwise has been emotionally and economically

injured. Plaintiff Gregory Carlson’s injuries and damages are permanent and will continue into

the future.

          245.   Accordingly, Plaintiffs demand judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and request compensatory damages,

punitive damages or enhanced compensatory damages, together with interest, costs of suit,

attorneys’ fees, and such further relief as the Court deems equitable and just.

                                            PRAYER FOR RELIEF

          Plaintiffs demand judgment against Defendants, and pray for the following relief in

accordance with applicable law and equity:




                                                 47
     Case 1:21-cv-00502 ECF No. 1, PageID.48 Filed 06/15/21 Page 48 of 49




      i.      Compensatory damages to Plaintiffs for past, present, and future damages,

including but not limited to, pain and suffering for severe and permanent personal injuries

sustained by Plaintiffs, permanent impairment, mental pain and suffering, loss of enjoyment of

life, health and medical care costs, economic damages, together with interest and costs as

provided by law;

      ii.     Restitution and disgorgement of profits;

      iii.    Punitive damages;

      iv.     Reasonable attorneys’ fees as provided by law;

      v.      Past and future cost of all proceedings;

      vi.     All ascertainable economic damages;

      vii.    Prejudgment interest on all damages as allowed by law;

      viii.   Loss of Consortium; and

      ix.     Such other and further relief as this Court deems just and proper.

                                    DEMAND FOR JURY TRIAL

      Plaintiffs hereby demand a trial by jury on all issues so triable.

Dated: June 14, 2021

                                                      Respectfully submitted,


                                                      /s/ Mark Bernstein, Esq.
                                                      Mark Bernstein, Esq.
                                                      mbernstein@sambernstein.com
                                                      Michigan Bar No: 56528
                                                      /s/ Matthew M. Aneese, Esq.
                                                      Matthew M. Aneese, Esq.
                                                      maneese@sambernstein.com
                                                      Michigan Bar No: 75217
                                                      The Sam Bernstein Law Firm, PLLC
                                                      31731 Northwestern Hwy., Suite 333
                                                      Farmington Hills, MI 48334



                                                 48
Case 1:21-cv-00502 ECF No. 1, PageID.49 Filed 06/15/21 Page 49 of 49




                                      Tel: 800-225-5726
                                      Fax: 248-737-4392
                                      Attorneys for Plaintiffs

                                       /s/    A. Renee Preston, Esq.
                                      A. Renee Preston, Esq.
                                      rpreston@levinlaw.com
                                      Florida Bar No: 639801
                                      Robert E. Price, Esq.
                                      rprice@levinlaw.com
                                      Florida Bar No: 85284
                                      Levin, Papantonio, Rafferty, Proctor,
                                      Buchanan, O’Brien, Barr & Mougey, P.A.
                                      316 S. Baylen Street, Suite 400
                                      Pensacola, FL 32502
                                      Tel: 850-435-7076
                                      Fax: 850-436-6076
                                      Attorneys for Plaintiffs
                                      Pro Hac Vice Pending




                                 49
